•Taliaferro, J.
The defendant was indicted for “ stealing and *599carrying away seventy-five dollars of the goods, chattel's and money of one Henry Matthew.” He was tried on this charge, convicted and sentenced to two years imprisonment at hard labor in the penitentiary. From this judgment, inflicting this punishment, the defendant has appealed.
It appears from a bill of exceptions in the record that objection was made and overruled by the judge to the admission of the answer of a witness to a question by the district attorney, which answer was lCa roll of bills tied up in a string.” The objection was that no particular kind of money was charged in the indictment; that the State could not prove what kind or species of money was taken unless it was charged in the indictment, and under the general allegation of money no particular kind of money could be proved. On these grounds a motion was made in arrest of judgment.
We are not referred to any law of this State or any authority under our jurisprudence requiring a more definite description in an indictment for stealing money than the word itself imports, and we are aware of none. We think the defense without weight.
It is therefore ordered that the judgment appealed from be affirmed.
Rehearing refused.